Citation Nr: 1502106	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-32 667 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Non-Hodgkin's lymphoma, claimed as secondary to herbicide exposure.

2. Entitlement to service connection for arteriosclerotic heart disease, claimed as secondary to herbicide exposure.

3. Entitlement to service connection for Non-Hodgkin's lymphoma, claimed as secondary to herbicide exposure.      


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty July 1968 to June 1972.  

The instant matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In January 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  


FINDINGS OF FACT

1. A January 2005 decision by the Board denied service connection for Non-Hodgkin's lymphoma; the Veteran did not appeal that decision and it is now final.

2. Evidence associated with the claims file subsequent to the January 2005 Board denial includes evidence that relates to an unestablished fact necessary to substantiate the claim of service connection for Non-Hodgkin's lymphoma, is not cumulative or redundant of evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim of service connection for Non-Hodgkin's lymphoma.   

3. Herbicide agents, to include Agent Orange, were used during the Veteran's service at the perimeter of Nakhon Phanom Royal Thai Air Force Base (RTAFB).

4. Based on his credible assertion of serving along the perimeter of Nakhon Phanom RTAFB, and resolving all doubt in his favor, the Veteran is presumed to have been exposed to herbicide agents during active service in Thailand.  

5. The Veteran's arteriosclerotic heart disease is presumed to be related to his exposure to herbicide agents while serving in Thailand.

6. The Veteran's Non-Hodgkin's lymphoma is presumed to be related to his exposure to herbicide agents while serving in Thailand.


CONCLUSIONS OF LAW

1. The January 2005 Board decision denying service connection for Non-Hodgkin's lymphoma is final.  38 U.S.C.A. § 7105 (West 2014).

2. New and material evidence having been received; the claim for entitlement to service connection for Non-Hodgkin's lymphoma is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 3.156(a) (2014).

3. The criteria for service connection for arteriosclerotic heart disease, claimed as secondary to herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

4. The criteria for service connection for Non-Hodgkin's lymphoma, claimed as secondary to herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the RO received the Veteran's claim to reopen his previously denied claim for Non-Hodgkin's lymphoma and for service connection for arteriosclerotic heart disease in October 2010.  In a letter dated April 15, 2011, the Veteran was notified of the evidence required to substantiate his claims.  That letter advised the Veteran of the information already in the possession of VA and any evidence VA would obtain on his behalf, as well as all evidence that the Veteran was responsible for providing to the VA, including any records not in the possession of a Federal agency.  With regard to the Veteran's claim to reopen a previously denied claim, the notice specifically addressed what constitutes new and material evidence.  Thus, the Board finds that the Veteran has been provided with adequate VCAA notice and was afforded a meaningful opportunity to participate in the development of his claim.  Further, the Veteran did not raise an issue with regard to the adequacy of notice provided in this case. 

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA treatment records, VA examination reports, private medical records, lay statements and hearing testimony from the Veteran, and photographic evidence submitted by the Veteran.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II.   New and Material Evidence

All Board decisions (but not Board remands) can be appealed to the United States Court of Appeals for Veteran's Claims (Court) by filing a Notice of Appeal (NOA).  An NOA must be filed within 120 days from the date stamped on the front of the Board decision or else the decision becomes final.  See 38 U.S.C.A. § 7104 (West 2014).  Generally, a claim which has been denied in an unappealed decision by the Board may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b).  However, the exception to this rule provides that a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108 (West 2014).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).

The Board notes that the threshold for determining whether the new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118, 124 (Lance, J. concurring).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Court) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. 

In this case, the Veteran is seeking to reopen a claim for service connection of Non-Hodgkin's lymphoma, claimed as secondary to herbicide exposure.  As will be discussed in more detail below, the law provides that if a veteran was exposed to a herbicide agent during active military, naval, or air service, then certain diseases, including Non-Hodgkin's lymphoma, shall be service connected even though there is no record of such disease during service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2014).  Herbicide exposure will be conceded if the veteran was stationed near the perimeter of certain RTAFBs between February 28, 1961 and May 7, 1975.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

The Board originally denied service connection for Non-Hodgkin's lymphoma in January 2005.  At the time of the January 2005 Board decision, the evidence associated with the claims file included service treatment records, service personnel records, private medical records, and the Veteran's statements that he believed he was exposed to Agent Orange in Thailand when servicing aircraft at the Nakhon Phanom RTAFB.  The Board denied the claim as there was no evidence of service in Vietnam, nor a diagnosis during active duty.  The Veteran did not appeal that decision of the Board and therefore it became final pursuant to 38 U.S.C.A. § 7104.    

Evidence associated with the claims file since the January 2005 Board decision include statements submitted by the Veteran regarding details of his service in Thailand, testimony by the Veteran regarding his regular service at the perimeter of the Nakhon Phanom RTAFB, and aerial photographs of the runways at Nakhon Phanom RTAFB.  The Veteran has also provided evidence that VA has, since the time his initial claim was denied, conceded the use of herbicides at Nakhon Phanom RTAFB during the period he was stationed there. The Board finds that the Veteran's additional testimony and evidence regarding his exposure to herbicides in Thailand is new because it includes details of his service and information regarding use of herbicides in Thailand that were not considered at the time of the January 2005 Board decision.  The evidence is material because it indicates that the Veteran may have been exposed to Agent Orange and raises a reasonable possibility of substantiating the claim.  Here, the Board notes that the evidence is presumed to be credible.  Therefore, the Board finds that new and material evidence has been submitted with respect to the issue of entitlement to service connection for Non-Hodgkin's lymphoma and that claim is reopened.  

The Board also notes that it was subsequent to the January 2005 decision that VA determined special consideration should be extended to veterans who claimed herbicide exposure in Thailand.  See M21-1MR, IV.ii.2.C.10.q; cf. Akins v. Derwinski, 1 Vet. App. 228, 230 (1991); Jensen v. Brown, 6 Vet. App. 27, 28 (1994) (a change in law may be the functional equivalent of new and material, evidence, and may provide a basis for reopening a claim.)

III.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a), 3.304 (2014).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Additionally, certain chronic diseases, including arteriosclerosis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309 (2014).  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, then certain diseases, such as arteriosclerotic cardiovascular disease and Non-Hodgkin's lymphoma, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2014). 

In addition to exposure within the Republic of Vietnam, exposure to Agent Orange has been noted to have occurred in various places, including Thailand.  VA has determined that U.S. Air Force Veterans who served on RTAFBs at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7, 1975, may have been exposed to herbicides.  Particularly, to benefit from the presumption of herbicide exposure at one of the above listed air bases, a veteran must have served as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluation, or other credible evidence.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

 a. Arteriosclerotic Heart Disease

Initially, the Board notes that the Veteran has a current diagnosis of arteriosclerotic heart disease.  However, a review of the Veteran's service treatment records does not show any complaint of or treatment for a heart disability while in service.  Further, no evidence is available documenting the existence of arteriosclerosis or other heart disability within one year of separation from active duty.  As such, the Board finds that presumptive service connection for arteriosclerotic heart disease as a chronic disease is not warranted.  

With regard to presumptive service connection as secondary to herbicide exposure, the Veteran's service records, including his personnel records and service treatment records (STRs) place the Veteran at Nakhon Phanom RTAFB from June 23, 1970, to June 17, 1971, a period covered by the VA-designated timeframe for which herbicide exposure in Thailand may be presumed.  

The remaining critical element as to whether the Veteran is entitled to the presumption of herbicide exposure is whether he served along the perimeter of the Nakhon Phanom RTAFB.  The Board is satisfied that the Veteran has established this fact.  The Veteran testified, and his service personnel records verify that, while stationed in Thailand, he worked as an airplane mechanic.  His records indicate that he was responsible for organizational and field level maintenance, inspection, modification, and servicing an A-1E/G/H/J/ aircraft.  He received a commendation for his knowledge of problem areas with the gun systems on such aircraft.  The Veteran has also testified that his position required him to be on the flightline, at either end of the runway at Nakhon Phanom RTAFB for upwards of 12 hours per day.  Particularly, he noted that arming and disarming of weapons was carried out at the end of the runway for safety reasons.  The Veteran has also provided aerial images of the Nakhon Phanom RTAFB which shows that at least one runway spans, and all the runways end at the perimeter of the base.  

The Board notes that there is no basis in the record to question the Veteran's credibility regarding his statements as to the nature and responsibility of his service while at Nakhon Phanom RTAFB.  He clearly appears to have served in an area that was close proximity to the base perimeter.  His statements indicate that he regularly had contact with the ends of the flight line.  This description appears to be consistent with the duties of his military occupational specialty.  38 U.S.C.A. § 1154(a) (West 2014).  Moreover, his accounting as to the type of duties he performed within the perimeter of Nakhon Phanom RTAFB are deemed competent lay evidence of what the Veteran observed during his period of service in Thailand.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Upon review of the record, there is no evidence available that would refute the Veteran's recollections.  

Therefore, based on his credible assertion of serving along the perimeter of Nakhon Phanom RTAFB, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is presumed to have been exposed to herbicide agents during active service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).  Further, as he is presumed to have been exposed to Agent Orange, the presumption of service connection for arteriosclerotic heart disease attaches.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2014).  Therefore, service connection for arteriosclerotic heart disease is warranted.  

b. Non-Hodgkin's Lymphoma

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108. Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  As discussed above, the Board is satisfied that the duty to assist has been fulfilled in this matter.  

At the outset, the Board notes that, unlike arteriosclerosis, Non-Hodgkin's lymphoma is not specifically listed as a chronic disease under 38 C.F.R. § 3.309(a), and therefore the theory of presumptive service connection as a chronic disease is not applicable in the Veteran's claim for service connection.  See Walker v. Shinseki, 708 F.3d 1331 (Fed Cir. 2013).

However, the evidence of records indicates that the Veteran has a current cancer disability.  Specifically, he was diagnosed with Non-Hodgkin's lymphoma in 2001 and is currently in remission, although with residual effects from treatment.  Additionally, as discussed above, the Veteran was stationed at Nakhon Phanom RTAFB from June 23, 1970, to June 17, 1971, a period covered by the VA-designated timeframe for which herbicide exposure in Thailand may be presumed.  The Board has accepted the Veteran's testimony that his duty required him to work near the perimeter of the base, and subsequently finds that the Veteran is presumed to have been exposed to herbicides while stationed in Thailand.  As such, the Board finds that service connection for Non-Hodgkin's lymphoma is warranted on a presumptive basis as secondary to herbicide exposure.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2014).


ORDER

New and material evidence having been received, the previously denied claim of entitlement to service connection for Non-Hodgkin's lymphoma is reopened.  

Entitlement to service connection for arteriosclerotic heart disease, claimed as secondary to herbicide exposure is granted.  

Entitlement to service connection for Non-Hodgkin's lymphoma, claimed as secondary to herbicide exposure is granted.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


